Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered August 9, 2000, convicting him of murder in the second degree (three counts), robbery in the first degree (two counts), burglary in the first degree, tampering with physical evidence, criminal possession of stolen property in the fourth degree (two counts), grand larceny in the fourth degree (two counts), burglary in the second degree (two counts), criminal possession of stolen property in the fifth degree, and unauthorized use of a vehicle in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court providently exercised its discretion in limiting the defendant’s testimony regarding his state of mind at the time of the incident (see People v Williams, 81 NY2d 303; People v Ramos, 282 AD2d 622).
The photograph at issue was properly admitted to establish the location and the extent of the victim’s wounds and to cor*552roborate evidence that the defendant had struck the victim in the head with a bottle (see People v Wood, 79 NY2d 958; People v Pobliner, 32 NY2d 356, cert denied 416 US 905; People v DeBerry, 234 AD2d 470; People v Ponce, 213 AD2d 725).
Viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of burglary in the second degree and grand larceny in the fourth degree beyond a reasonable doubt (see People v Cox, 286 NY 137; People v Persaud, 245 AD2d 313; People v Stanley, 173 AD2d 658; People v Kindlon, 217 AD2d 793; People v Rosich, 170 AD2d 703; People v Henderson, 163 AD2d 888).
The defendant’s remaining contentions are without merit. S. Miller, J.P., Krausman, H. Miller and Adams, JJ., concur.